Robert D. Pritt City Attorney City of Sanibel
QUESTION: May a city designate a city street which is not within a one-mile radius of a bona fide golf course as a lawful area for the operation of golf carts?
SUMMARY: The operation of golf carts equipped as prescribed in s.316.212(6), F.S., on city streets is limited to a street which has been designated by the city for use by golf carts within a one-mile radius of a bona fide golf course during the hours between sunrise and sunset. This limitation, however, does not affect the operation of golf carts in self-contained retirement communities allowed by s. 316.2125, F.S., nor as allowed otherwise in s. 316.212, F.S.
Section 316.212, F.S., prohibits the operation of golf carts on the public roads or streets of this state, except under the following specified conditions:
     (1) A golf cart may be operated only upon a county road which has been designated by a county, or a city street which has been designated by a city, for use by golf carts. (2) A golf cart may only be operated within a 1-mile radius of a bona fide golf course and only when being used to transport the owner or operator between his residence and the golf course.
* * *
(4) Any other provision of this section to the contrary notwithstanding, a golf cart may be operated for the purpose of crossing a street or highway where a single mobile home park is located on both sides of the street or highway and is divided by that street or highway, provided that the governmental entity having original jurisdiction over such street or highway shall review and approve the location of the crossing and require implementation of any traffic controls needed for safety purposes. This subsection shall apply only to residents or guests of the mobile home park. Any other provision of law to the contrary notwithstanding, if notice is posted at the entrance and exit to any mobile home park that the residents of the park utilize golf carts or electric vehicles within the confines of the park it shall not be necessary that the park have a gate or other device at the entrance and exit in order for such golf carts or electric vehicles to be lawfully operated in the park. (5) A golf cart may only be operated during the hours between sunrise and sunset. (6) A golf cart must be equipped with efficient brakes, reliable steering apparatus, safe tires, a rearview mirror, and red reflectorized warning devices in both the front and rear.
Thus, the operation of a golf cart on a county road or city street is limited to the conditions set forth in s. 316.212, F.S. The only recognized exceptions to the restriction of operation to within a one-mile radius of a bona fide golf course are as follows: s. 316.212(3), F.S., allows the operation of golf carts on state roads, notwithstanding s. 316.212(2), F.S., when the Department of Transportation determines that the operation of golf carts within the right-of-way will not impede the safe and efficient flow of motor vehicle traffic and the road is the only available public road or safest alternative route for golf cart travel;1 s. 316.212(4), F.S., noted above; and s.316.2125, F.S., allows operation of properly equipped golf carts within self-contained retirement communities.
There is no indication in s. 316.212, F.S., except the specific provisions previously cited, that the conditions prescribed therein operate independently such that compliance with one makes any or all of the others optional or inapplicable. For instance, operation of a golf cart within one-mile of a bona fide golf course does not relieve a golf cart operator from the restriction of hours of operation between sunrise and sunset or the required equipment. Likewise, designation of a city street for use by golf carts would not allow golf carts using such streets to forego prescribed equipment or operate before sunrise or after sunset.
Where the Legislature has prescribed the conditions and exceptions under which golf carts may be operated on public roads and streets, no others may be inferred.2 Thus, had the Legislature intended to allow counties and municipalities to designate roads and streets for the operation of golf carts, without regard to the other restrictions in s. 316.212, F.S., it could have done so.
Accordingly, it is my opinion that s. 316.212, F.S., limits the operation of golf carts on county roads and city streets to within a one-mile radius of a bona fide golf course, unless such operation outside the one-mile boundary is allowed pursuant to the specific exceptions contained in ss. 316.212 or 316.2125, F.S.
Sincerely,
Robert A. Butterworth Attorney General
RAB/tls
1 The department must also consider the speed, volume, and character of motor vehicle traffic on the road in making the determination.
2 See, Thayer v. State, 335 So.2d 815, 817 (Fla. 1976); Dobbs v. Sea Isle Hotel, 56 So.2d 341, 342 (Fla. 1952) (where a statute sets forth exceptions, no others may be implied).